 



Exhibit 10.3
LIMITED LIABILITY COMPANY INTERESTS AND ASSET
PURCHASE AGREEMENT
      This Limited Liability Company Interests and Asset Purchase Agreement
(this “Agreement”), is dated as of May 19, 2006 (the “Effective Date”), by and
among BellBoy, Inc., a Delaware corporation (“LLC Seller”), Boykin Hotel
Properties, L.P., an Ohio limited partnership (“BHP”), Sanibel View Development,
LLC, a Delaware limited liability company (“Sanibel”), White Sand Villas
Development, LLC, a Delaware limited liability company (“White Sand”), BeachBoy,
LLC, a Delaware limited liability company (“BeachBoy”) and Pink Shell Realty,
LLC, a Delaware limited liability company (“PSR” and, collectively, with BHP,
Sanibel, White Sand and BeachBoy, the “Asset Sellers” and each individually, an
“Asset Seller”), New Pink Shell, LLC, a Delaware limited liability company
(“Buyer”), and JABO LLC, a Delaware limited liability company (“Unitholder”).
The LLC Seller and the Asset Sellers are collectively referred to herein as
“Sellers” and each individually as a “Seller”. Buyer, Sellers and Unitholder are
referred to collectively herein as the “Parties” and each individually as a
“Party.”
Background
          WHEREAS, LLC Seller owns 100% of the outstanding limited liability
company interests (the “LLC Interests”) in Captiva Villas Development LLC, a
Delaware limited liability company (the “LLC”);
          WHEREAS, the Asset Sellers and the LLC own certain property,
contractual and other rights relating to the property commonly referred to as
Pink Shell Beach Resort located in Fort Myers, Florida and further described on
Exhibit A (the “Property”);
          WHEREAS, LLC Seller desires to sell to Buyer, and Buyer desires to
purchase from LLC Seller, the LLC Interests, on the terms and conditions set
forth in this Agreement; and
          WHEREAS, the Asset Sellers desire to sell to Buyer, and Buyer desires
to purchase from the Asset Sellers, all of each Asset Seller’s right, title and
interest in and to all of the assets, properties and rights, contractual or
otherwise, relating to the Property, including, without limitation, the assets
identified on Exhibit B attached hereto (collectively, the “Purchased Assets”),
provided that the Purchased Assets shall not include any Seller’s interest in
any intracompany accounts receivable, on the terms and conditions set forth in
this Agreement.
Agreement
          Now, Therefore, in consideration of the premises and mutual covenants
set forth herein, and intending to be legally bound hereby, the parties hereby
agree as follows:
ARTICLE 1
Definitions
          Section 1.01 Definitions. Capitalized terms used herein will have the
following meanings:

 



--------------------------------------------------------------------------------



 



          “Adjustment Amount” means the net credit in favor of Sellers or Buyer,
as the case may be, determined in accordance with Section 8.02 and Exhibit C of
this Agreement. The Adjustment Amount at Closing shall be calculated without
duplication of any amounts included in the calculation of the Interim Adjustment
Amount.
          “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
of the Securities and Exchange Commission promulgated under the Securities
Exchange Act of 1934, as amended.
          “BHP” means Boykin Hotel Properties, L.P., an Ohio limited
partnership.
          “BHP LP Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of BHP dated September 30, 2002, as amended.
          “BHP Unit” means a Common Partnership Unit, as that term is defined is
defined in the BHP LP Agreement.
          “Closing Proration” means the net credit in favor of Seller or Buyer,
as the case may be, calculated in accordance with Exhibit D attached hereto. The
Closing Proration shall be calculated without duplication of any amounts
included in the calculation of the Adjustment Amount.
          “Cut-Off Date” means February 14, 2006.
          “Interim Adjustment Amount” means a credit in favor of Sellers in the
amount of $1,686,324, representing the agreed-upon Adjustment Amount through and
including March 31, 2006.
          “Liabilities” means any and all liabilities, claims, actions, demands,
expenses, obligations, damages, suits in equity, debts, accounts, costs,
setoffs, contributions, promises, covenants, attorneys’ fees, and/or causes of
action of whatever kind or character.
          “Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of May 19, 2006, among Braveheart Investors LP, Braveheart II Realty
(Ohio) Corp., Braveheart II Properties Holding LLC, Braveheart II Properties
Company LLC, Boykin Lodging Company and BHP.
          “Person” means an individual or a corporation, partnership, limited
liability company, association, trust, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
          “Purchase Price” means an amount equal to $10,686,324 (which amount
includes the Interim Adjustment Amount), plus or minus, as the case may be, each
of (i) the Adjustment Amount and (ii) the Closing Proration.
          “Superior Proposal” means any inquiry, proposal or offer from any
Person relating to (i) the Property, (ii) the LLC Interests, or (iii) the
Purchased Assets (including, without limitation, any inquiry, proposal or offer
relating to or involving other assets or equity

Page 2



--------------------------------------------------------------------------------



 



interests of Sellers or their Affiliates), that Sellers or their respective
parent companies determine in good faith, after consultation with counsel and a
financial advisor of nationally recognized reputation, is more favorable to
Sellers than the transactions contemplated by this Agreement.
ARTICLE 2
Purchase and Sale of LLC Interests
          Section 2.01 Purchase of LLC Interests and Purchased Assets. On the
terms and subject to the conditions of this Agreement, on the Closing Date,
(a) LLC Seller shall sell, transfer, assign, convey and deliver to Buyer the LLC
Interests, and (b) the Asset Sellers shall sell, transfer, assign, convey and
deliver to Buyer the Purchased Assets.
          Section 2.02 Assumption of Liabilities. At Closing, Buyer shall assume
and be responsible for the timely satisfaction or performance, as the case may
be, of all Liabilities, whether direct, contingent or consequential and no
matter how arising, in any way related to or arising from the Purchased Assets
to the extent such Liabilities arise after the Cut-Off Date (collectively, the
“Assumed Liabilities”), provided that the Assumed Liabilities shall not include
any obligations in respect of intracompany accounts receivable. Except and as
otherwise expressly provided herein, this Agreement shall not constitute an
assumption by Buyer of any Liabilities, whether direct, contingent or
consequential and no matter how arising, in any way related to or arising from
the Purchased Assets prior to the Cut-Off Date.
          Section 2.03 Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Baker &
Hostetler LLP, 3200 National City Center, Cleveland, Ohio, on the date of, and
immediately prior to, the closing of the transactions contemplated by the Merger
Agreement (the “Closing Date”).
          Section 2.04 Payments on the Closing Date.
          (a) Subject to Section 10.03, at the Closing, Buyer shall pay to
Sellers, an amount equal to the Purchase Price. Payment shall be made by wire
transfer of immediately available funds pursuant to wire transfer instructions
delivered by Sellers to Buyer at least one business day prior to Closing.
          (b) So long as such cooperation does not (i) impose upon Seller any
adverse tax consequences or any other liabilities, or (ii) adversely impact the
ability of Seller to consummate the transactions contemplated by the Merger
Agreement in accordance with the terms thereof or directly or indirectly impose
any adverse present or future tax consequences to the Parent (as defined in the
Merger Agreement) or its subsidiaries, as determined by the Parent in its sole
discretion, Seller shall, upon receipt of an Option Notice (as defined in
Section 2.04(c)), cooperate to satisfy all or any portion of Buyer’s obligation
to pay the Purchase Price as contemplated by Section 2.04(c).
          (c) If Buyer timely delivers an Option Notice in accordance with this
Section 2.04(c), Sellers shall transfer or otherwise distribute the LLC
Interests or Purchased Assets specified in the Option Notice to BHP prior to
Closing. At Closing, BHP shall distribute the applicable LLC Interests or
Purchased Assets to Buyer. In exchange therefor, Unitholder shall transfer to
BHP, and BHP shall redeem, a number of BHP Units owned by Unitholder with a

Page 3



--------------------------------------------------------------------------------



 



value equal to the Purchase Price or the applicable portion thereof (the “Unit
Option”). For purposes of this Agreement, the value of a BHP Unit shall equal
the Common Share Merger Consideration (as defined in the Merger Agreement).
Buyer shall deliver notice of its intention to exercise the Unit Option
(including the portion of the Purchase Price to be satisfied through exercise of
the Unit Option) at least five (5) business days prior to Closing (the “Option
Notice”). The Option Notice shall identify the LLC Interests and Purchased
Assets Buyer intends to acquire through exercise of the Unit Option. For the
avoidance of doubt, Buyer and Unitholder shall have no right to exercise the
Unit Option if the conditions set forth in Section 2.04(b) are not satisfied.
          Section 2.05 Buyer’s Additional Closing Date Deliveries. At the
Closing, Buyer shall deliver or cause to be delivered to Sellers all of the
following, each duly executed as applicable:
          (a) resolutions of Buyer authorizing the execution and delivery of
this Agreement by Buyer and the performance of Buyer’s obligations hereunder;
          (b) a certificate executed by an executive officer of Buyer dated the
Closing Date certifying on behalf of Buyer that the conditions set forth in
Sections 6.02(a) and 6.02(b) have been fulfilled.
          (c) an assignment and assumption agreement pursuant to which the Asset
Sellers will transfer, assign, convey and deliver to Buyer all of each Asset
Seller’s right, title and interest in and to the Contracts, to the extent
assignable (as defined on Exhibit B), and Buyer will assume the Assumed
Liabilities (the “Assignment and Assumption Agreement”);
          (d) if the Purchase Price is paid pursuant to the Unit Option as
contemplated by Section 10.03 or Section 2.04(b), an assignment of units in form
and substance reasonably satisfactory to Sellers and Buyer sufficient to convey
to BHP good, valid and marketable title to the BHP Units, free and clear of all
liens, claims and encumbrances;
          (e) such other separate instruments of assumption that Sellers may
reasonably deem necessary or appropriate in order to confirm or evidence Buyer’s
assumption of the Assumed Liabilities.
          Section 2.06 Sellers’ Closing Date Deliveries. At the Closing, Sellers
shall deliver or cause to be delivered to Buyer all of the following, each duly
executed and notarized as applicable:
          (a) a Special Warranty Deed from each Asset Seller to Buyer in form
and substance reasonably satisfactory to Buyer and Sellers relating to each
Asset Seller’s right, title and interest in and to the Property;
          (b) a Bill of Sale from each Asset Seller to Buyer in form and
substance reasonably satisfactory to Buyer and Sellers relating to the Purchased
Assets;
          (c) the Assignment and Assumption Agreement;

Page 4



--------------------------------------------------------------------------------



 



          (d) an assignment of the LLC Interests in form and substance
reasonably satisfactory to Buyer and Seller sufficient to convey to Buyer the
LLC Interests, free and clear of all liens, claims and encumbrances;
          (e) a certificate executed by an officer of each Seller dated the
Closing Date certifying on behalf of Sellers that the conditions set forth in
Sections 6.03(a) and 6.03(b) have been fulfilled;
          (f) such other separate instruments of sale, assignment or transfer
that Buyer may reasonably deem necessary or appropriate in order to perfect,
confirm or evidence title to all or any part of the Purchased Assets and the LLC
Interests; and
          (g) resolutions of Sellers authorizing the execution and delivery of
this Agreement and performance of each Seller’s obligations hereunder.
          Section 2.07 Non-Assignment of Certain Purchased Assets. To the extent
that the assignment hereunder of any of the Contracts shall require the consent
of any other party (or in the event that any of the same shall be
non-assignable), neither this Agreement nor any action taken pursuant to its
provisions shall constitute an assignment or an agreement to assign if such
assignment or attempted assignment would constitute a breach thereof or result
in the loss or diminution in value thereof. Sellers and Buyer shall use
commercially reasonable efforts to obtain any such required consent. If such
consent is not obtained, Sellers shall cooperate with Buyer, with no additional
out-of-pocket expense or liability to Sellers, in any commercially reasonable
arrangement designed to provide for Buyer the benefits of any such Contract,
including, without limitation, enforcement, for the account and benefit of
Buyer, of any and all rights of Sellers against any other person with respect
thereto.
ARTICLE 3
Sellers’ Representations and Warranties
          Section 3.01 Sellers’ Representations and Warranties. Each Seller
hereby represents and warrants to Buyer as of the date hereof as follows:
          (a) Each Seller has all requisite corporate, partnership or limited
liability company power and authority, as the case may be, to enter into this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate, partnership or limited liability company, as the case may be, action
on the part of each Seller. This Agreement has been duly executed and delivered
by Seller, and constitutes a valid and binding obligation of each Seller,
enforceable against each Seller in accordance with its terms.
          (b) Each Seller is a corporation, limited partnership or limited
liability company validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Seller has full corporate, partnership or
limited liability company power and authority to carry on the business in which
it is engaged. The execution and delivery of this Agreement do not, and the
consummation by each Seller of the transactions contemplated hereby will not,
result in a breach or default under any Seller’s governing instruments.

Page 5



--------------------------------------------------------------------------------



 



          (c) No Seller has any liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement, other than any amounts required to be paid by
Sellers to UBS Investment Bank and CB Richard Ellis, which shall be the sole
responsibility of Sellers.
          (d) Except for consents and approvals already obtained, no consent or
approval of any Person is required with respect to the execution and delivery of
this Agreement by any Seller or the consummation by any Seller of the
transactions contemplated hereby or the performance of any Seller’s obligations
under the Agreement.
          (e) LLC Seller legally and beneficially owns 100% of the issued and
outstanding equity interests in the LLC, free and clear of any liens, claims and
encumbrances. Upon consummation of the transactions contemplated hereby, Buyer
shall acquire good and valid title to the LLC Interests and the personal
property included in the Purchased Assets, free and clear of any liens, claims
and encumbrances.
          Section 3.02 Exclusivity of Representations. THE REPRESENTATIONS AND
WARRANTIES MADE BY SELLER IN THIS ARTICLE 3 ARE IN LIEU OF AND ARE EXCLUSIVE OF
ALL OTHER REPRESENTATIONS AND WARRANTIES RELATING TO SELLER, THE PROPERTY, THE
LLC INTERESTS, THE PURCHASED ASSETS AND THE BUSINESS AND OPERATIONS RELATING
THERETO, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES. SELLER HEREBY
DISCLAIMS ANY SUCH OTHER OR IMPLIED REPRESENTATIONS OR WARRANTIES,
NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO BUYER OR ANY OF ITS AGENTS OR
REPRESENTATIVES (AND IN THE CASE OF BUYER, ANY OFFICER, DIRECTOR OR EMPLOYEE
THEREOF) OF ANY DOCUMENTATION OR OTHER INFORMATION, INCLUDING ANY FINANCIAL
PROJECTIONS OR OTHER SUPPLEMENTAL DATA.
ARTICLE 4
Buyer’s Representations and Warranties
          Buyer represents and warrants to Sellers as of the date hereof as
follows:
          Section 4.01 Authority. Buyer has all requisite limited liability
company power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary limited liability company action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
constitutes a valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms.
          Section 4.02 Organization of Buyer. Buyer is a limited liability
company validly existing and in good standing under the laws of the jurisdiction
in which it is organized. Buyer has full limited liability company power and
authority to carry on the business in which it is engaged. Buyer is a limited
liability company validly existing and in good standing under the laws of the
jurisdiction of its formation. Buyer has full limited liability company power
and

Page 6



--------------------------------------------------------------------------------



 



authority to carry on the business in which it is engaged. The execution and
delivery of this Agreement do not, and the consummation by Buyer of the
transactions contemplated hereby will not, result in a breach or default under
Buyer’s limited liability company agreement or other governing instrument.
          Section 4.03 Brokers Fees. Buyer does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.
          Section 4.04 Consents and Approvals. No consent or approval of any
Person, is required with respect to the execution and delivery of this Agreement
by Buyer or the consummation by Buyer of the transactions contemplated hereby or
the performance of its obligations under the Agreement.
          Section 4.05 No Registration. Buyer understands and acknowledges that
none of the LLC Interests have been or will be registered under the Securities
Act of 1933, as amended (the “Securities Act”) or the securities laws of any
state of the United States.
          Section 4.06 Investment Intent. The LLC Interests are being acquired
for Buyer’s own account for investment purposes and not with the view to, or for
resale in connection with, any distribution, or public offering thereof within
the meaning of the Securities Act. The entire legal and beneficial interest of
the LLC Interests is being acquired, and will be held, for Buyer’s account only,
and neither in whole nor in part for any other person or entity. Buyer
understands and acknowledges that no market exists for the LLC Interests and
that the LLC Interests may not be sold except pursuant to a registration
statement under the Act or pursuant to applicable federal and state exemptions
from registration.
          Section 4.07 Accredited Investor. Buyer is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D promulgated under the Act.
          Section 4.08 Reliance by Seller; Suitability and Sophistication. Buyer
understands and agrees that LLC Seller is relying upon the accuracy of the
representations, warranties, acknowledgments and agreements set forth herein in
complying with the obligations of Seller under applicable securities laws. Buyer
has (a) such knowledge and experience in financial and business matters that it
is capable of independently evaluating the risks and merits of acquiring the LLC
Interests and of making an informed investment decision, (b) independently
evaluated the risks and merits of acquiring the LLC Interests and has
independently determined that the LLC Interests is a suitable investment for it,
and (c) sufficient financial resources to bear the loss of its entire investment
in the LLC Interests.
          Section 4.09 Condition of Assets and Limitations of Sellers’
Representations. Buyer acknowledges that (a) Buyer will have a reasonable
opportunity to inspect and investigate the Property and all matters relating
thereto, including, without limitation, all of the physical, environmental and
operational aspects of the Property, either independently or through agents and
experts of Buyer’s choosing and (b) Buyer will acquire the LLC Interests based
upon Buyer’s own investigation and inspection. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, BUYER ACKNOWLEDGES AND AGREES THAT, WITH THE

Page 7



--------------------------------------------------------------------------------



 



EXCEPTION OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 3, SELLER
IS NOT MAKING ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, ARISING BY
OPERATION OF LAW OR OTHERWISE, IN RESPECT OF THE LLC INTERESTS OR THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, AS TO THE PHYSICAL, ENVIRONMENTAL OR OPERATING
CONDITION OF THE PROPERTY OR THE PLUMBING, SEWER, HEATING AND ELECTRICAL
SYSTEMS, ROOFING, AIR CONDITIONING, FOUNDATION AND SIMILAR STRUCTURAL AND
OPERATING COMPONENTS, OR THE FINANCIAL CONDITION, PAST, PRESENT OR FUTURE, OF
THE PROPERTY OR THE LLC. BUYER ACKNOWLEDGES AND AGREES THAT SELLER HAS EXPRESSLY
DISCLAIMED ANY SUCH OTHER OR IMPLIED REPRESENTATIONS AND WARRANTIES
NOTWITHSTANDING THE DELIVERY TO BUYER OR ITS AGENTS OR REPRESENTATIVES (AND IN
THE CASE OF BUYER, ANY OFFICER, DIRECTOR OR EMPLOYEE THEREOF) OF ANY
DOCUMENTATION OR OTHER INFORMATION, INCLUDING ANY FINANCIAL PROJECTIONS OR OTHER
SUPPLEMENTAL DATA. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER SHALL BE UNDER NO DUTY TO MAKE ANY
AFFIRMATIVE DISCLOSURE REGARDING ANY MATTER WHICH MAY BE KNOWN TO SELLER, ITS
OFFICERS, DIRECTORS, CONTRACTORS, AGENTS OR EMPLOYEES.
          Section 4.10 Release from Liability. Except as may be expressly
provided in this Agreement, Buyer, for itself and its successors in interest,
releases Seller and its successors in interest from, and waives all claims and
liability against Seller for, any structural, physical and/or environmental
condition at the Property, and hereby releases Seller from, and waives all
liability against Seller attributable to, the structural, physical and/or
environmental condition of the Property, including without limitation the
presence, discovery or removal of any hazardous substances in, at, about or
under the Property, or connected with or arising out of any and all claims or
causes of action based upon CERCLA (Comprehensive Environmental Response,
Compensation, and Liability Act of 1980), as amended by SARA Superfund Amendment
and Reauthorization Act of 1986 and as may be further amended from time to time)
or any related claims or causes of action or any other federal or state based
statutory or regulatory causes of action for environmental contamination at, in
or under the Property.
ARTICLE 5
Unitholder’s Representations and Warranties
          Section 5.01 Unitholder’s Representations and Warranties. Unitholder
hereby represents and warrants to Sellers as of the date hereof as follows:
          (a) Unitholder has all requisite limited liability company power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary limited liability company action on the part of
Unitholder. This Agreement has been duly executed and delivered by Unitholder,
and constitutes a valid and binding obligation of Unitholder, enforceable
against Unitholder in accordance with its terms.

Page 8



--------------------------------------------------------------------------------



 



          (b) Unitholder is a limited liability company validly existing and in
good standing under the laws of the jurisdiction of its formation. Unitholder
has full limited liability company power and authority to carry on the business
in which it is engaged. The execution and delivery of this Agreement do not, and
the consummation by Unitholder of the transactions contemplated hereby will not,
result in a breach or default under (with or without notice or lapse of time, or
both), Unitholder’s limited liability company agreement or other governing
instrument or any contract, agreement or other instrument binding upon
Unitholder.
          (c) No consent or approval of any Person, is required with respect to
the execution and delivery of this Agreement by Unitholder or the consummation
by Unitholder of the transactions contemplated hereby or the performance of
Unitholder’s obligations under the Agreement.
          (d) Unitholder will realize a substantial economic benefit as a result
of the consummation of the transactions contemplated hereby.
          (e) Unitholder legally and beneficially owns, and at Closing will own,
BHP Units with a fair market value equal to or greater than the sum of (i) the
Purchase Price plus (ii) the Purchase Price, as that term is defined in the
Limited Liability Company Interests Purchase Agreement of even date herewith by
and among Buyer and certain affiliates of Seller relating to the sale of certain
equity interests in Marathon Partners Manager LLC (the “Marathon Purchase
Agreement”), free and clear of any liens, claims and encumbrances. Upon
satisfaction of Buyer’s obligation to pay the Purchase Price pursuant to the
redemption of BHP Units as contemplated by this Agreement, if applicable, BHP
shall acquire good, marketable and valid title to that portion of the BHP Units
redeemed in payment of the Purchase Price, free and clear of any liens, claims
and encumbrances.
ARTICLE 6
Closing Conditions And Deliveries
          Section 6.01 Mutual Conditions. The obligations of each of the Parties
to consummate the transactions contemplated by this Agreement shall be subject
to fulfillment of the following conditions precedent:
          (a) With the exception of the filing of the OP Merger Certificate (as
defined in the Merger Agreement), all of the conditions precedent to the
consummation of the transactions contemplated by the Merger Agreement,
including, without limitation, the conditions set forth in Section 5.1(a) and
Section 5.2(a) thereof, shall have been satisfied.
          Section 6.02 Additional Conditions to Obligations of Sellers. The
obligation of Sellers to effect the transactions contemplated by this Agreement
shall also be subject to the fulfillment or waiver by Sellers of the following
conditions:
          (a) The representations and warranties of Buyer set forth in Article 4
shall be true and correct in all material respects with the same effect as if
made at and as of the Closing Date.

Page 9



--------------------------------------------------------------------------------



 



          (b) Buyer shall have performed in all material respects each
obligation and agreement and complied in all material respects with each
covenant to be performed and complied with by Buyer hereunder at or prior to the
Closing.
          (c) Sellers shall have received the documents required to be delivered
by Buyer pursuant to Section 2.05.
          Section 6.03 Additional Conditions to Obligations of Buyer. The
obligation of Buyer to effect the transactions contemplated by this Agreement
shall also be subject to the fulfillment or waiver by Buyer of the following
conditions:
          (a) The representations and warranties of Sellers set forth in
Article 3 shall be true and correct in all material respects with the same
effect as if made at and as of the Closing Date.
          (b) Sellers shall have performed in all material respects each
obligation and agreement and complied in all material respects with each
covenant to be performed and complied with by Sellers hereunder at or prior to
the Closing.
          (c) Buyer shall have received the documents required to be delivered
by Seller pursuant to Section 2.06.
ARTICLE 7
Agreements of the Parties
          Section 7.01 Maintain Hotel; Construction.
          (a) Subject to Section 7.06 and Section 7.07, at all times prior to
the Closing Date, Sellers shall operate the Property, or cause the Property to
be operated, in the ordinary course of business consistent with past practices
and continue to maintain the insurance on the Property consistent with past
practice. In addition, prior to the Closing Date, Sellers shall not, without the
prior written consent of Buyer: (i) permit any new leases or material agreements
with respect to the Property or the LLC that are not terminable by Sellers or
the LLC upon 30 days notice or less without the payment of a termination fee or
penalty; (ii) grant any liens or encumbrances on the Property other than liens
arising in the ordinary course of business; or (iii) transfer or otherwise
dispose of the Property.
          (b) Notwithstanding Section 7.01(a), Buyer hereby acknowledges that
Sellers and the LLC have commenced the Project on the Property. Nothing set
forth in this Agreement shall restrict or prohibit Seller from pursuing
development of the Project at such time and on the schedule determined by Seller
in its sole discretion but in all events, in accordance in all material respects
with all applicable contracts, laws, rules and regulations. For purposes hereof,
the “Project” means the ongoing redevelopment of and construction on the
Property.
          Section 7.02 Buyer’s Access to Information and Records Before Closing.
Subject to Section 7.03, from and after the date of this Agreement until
Closing, Sellers shall permit representatives of Buyer to have reasonable access
during customary business hours, and in a manner so as not to interfere with the
normal business operations of Sellers, to all premises,

Page 10



--------------------------------------------------------------------------------



 




properties, books, records, contracts, tax records and documents of or
pertaining to the LLC and the Property.
          Section 7.03 Confidentiality. Each of the parties hereto (each a
“Receiving Party”) agrees, and shall cause each of its representatives and
agents, to keep confidential and not disclose any and all information and data
of a proprietary or confidential nature with respect to another party (a
“Disclosing Party”) which it has received in connection with this Agreement and
the transactions contemplated hereby other than information which is or becomes
generally available to the public other than as a result of disclosure by the
Receiving Party in violation of this Agreement; provided, however, that
notwithstanding the foregoing, each of the parties hereto shall be free to
disclose any such information or data (a) to the extent required by applicable
law, and (b) during the course of or in connection with any legal proceeding
based upon or in connection with the subject matter of this Agreement. In the
event of termination of this Agreement, each party shall return all documents
(including copies thereof) obtained hereunder by such party from the other party
(unless readily available from public information sources). The Receiving Party
will use such confidential information solely in connection with the transaction
contemplated by this Agreement. This Section 7.03 shall survive any termination
of this Agreement. Except as required by law, neither party shall, without the
prior written consent of the other party, disclose or make public this
Agreement, its terms or the transactions contemplated by this Agreement.
          Section 7.04 Further Assurances. Prior to, at and after the Closing,
each party to this Agreement shall execute and deliver such further instruments
of conveyance, sale, assignment or transfer, and shall take or cause to be taken
such other or further action as is reasonably requested by a party hereto, in
order to effectuate the terms and conditions of this Agreement.
          Section 7.05 Employee Matters; Workers Compensation Claims. At
Closing, Buyer shall receive as a credit against the Purchase Price an amount
equal to $97,867 in respect of vacation pay for employees of the resort business
operated on the Property. As of the Closing Date, (a) to the extent permitted by
applicable law, the REIT (as defined in the Merger Agreement) shall assume all
worker’s compensation liabilities relating to the Property arising on or prior
to the Cut-Off Date (“Pending WC Claims”) and (b) Parent (as defined in the
Merger Agreement) shall use its best efforts to cause the release of Boykin
Management Company Limited Liability Company from all such Pending WC Claims, it
being understood and agreed that “best efforts” shall not include payment of
liquidated damages to Liberty Mutual unless the failure to pay such amounts
would not be commercially reasonable. Buyer agrees to indemnify and hold Seller
harmless from and against any violations of the Workers Adjustment Retraining
and Notification Act, 9 U.S.C. Section 2101 et seq., arising as a result of the
transactions contemplated by this Agreement. The obligations contained in this
Section 7.05 shall survive Closing.
          Section 7.06 Damage to the Property. If, after the Effective Date and
prior to the Closing Date, the Property or the Purchased Assets are damaged or
destroyed by fire or any other cause, Sellers shall assign to Buyer the right to
receive the insurance proceeds payable in connection therewith under any
insurance policy or policies covering the Purchased Assets or the Property and
the Parties shall remain obligated to perform this Agreement. If this Agreement
is

Page 11



--------------------------------------------------------------------------------



 



terminated, Buyer shall reassign the right to receive any such proceeds to
Sellers. In addition, Seller shall indemnify Buyer from and against the
insurance deductible payable under any such insurance policy covering the
Purchased Assets or the assets owned by the LLC. Any insurance proceeds for
losses resulting from casualties occurring on or prior to the Cut-Off Date shall
be paid to Sellers, provided that from and after Closing any proceeds of
insurance claims submitted after April 21, 2006 relating to the cottages located
on the Property shall be paid to Buyer regardless of when such losses occurred.
From and after Closing, any insurance proceeds for losses resulting from
casualties occurring after the Cut-Off Date shall be paid to Buyer.
          Section 7.07 Condemnation. If, after the Effective Date and prior to
the Closing Date, the Purchased Assets or any portion thereof shall be subjected
to a partial or total taking by eminent domain or inverse condemnation or for
any public or quasi-public use, or if any notice of intent of taking or sale in
lieu of taking is received by Sellers, Sellers shall assign to Buyer all of the
proceeds of such taking and the Parties shall proceed to close this transaction.
If this Agreement is terminated, Buyer shall reassign the right to receive any
such proceeds to Sellers.
          Section 7.08 Title and Survey Matters. In the event Buyer elects to
obtain a title policy in respect of the Property at Closing, Seller shall obtain
such title policy from Fidelity National Title Insurance Company, Cleveland,
Ohio (the “Title Company”) and Seller shall execute customary title affidavits
and certificates as are required by the Title Company in connection with the
issuance of the title policy. In addition, Sellers shall be obligated to remove
any monetary, mortgage or other financing liens on the Purchased Assets or the
Property arising from and after the Effective Date regardless of whether Buyer
elects to obtain a title policy.
          Section 7.09 Section 1031 Exchange. In the event that either party
shall be using the transaction contemplated hereby as part of an exchange of
like kind property pursuant to Section 1031 of the Internal Revenue Code, the
other party shall cooperate in connection therewith by executing and delivering
such documents and instruments as may be reasonably required in order to
accomplish any such like kind exchange, provided that, the party so cooperating
shall not be required to bear any costs or expenses or take on any liability in
connection therewith and the party effecting such exchange shall pay the costs
and expenses, including legal fees and costs, of the cooperating party incurred
in connection with such cooperation.
          Section 7.10 Real Estate Taxes Escrow. Notwithstanding the proration
contemplated by item (a) of Exhibit D [Closing Prorations] attached hereto, at
Closing, the portion of the real estate taxes payable by Seller in respect of
the Property for the calendar year during which Closing occurs shall be
deposited with an escrow agent to be held upon terms reasonably satisfactory to
Buyer and Seller. The terms of the escrow arrangement shall provide that
(a) Buyer shall not be permitted to receive a distribution of the escrowed funds
without Seller’s prior written consent and (b) either Buyer or Seller shall be
permitted to direct payment of the escrowed funds to the applicable taxing
authority without consent or approval of the other party.
          Section 7.11 Management Agreement Termination Fee. At Closing, Seller
shall pay to Buyer, or Buyer shall receive as a credit against the Purchase
Price, an amount equal

Page 12



--------------------------------------------------------------------------------



 



to the termination fee contemplated by Section 17 of that certain Hotel
Management Agreement, dated October 24, 2002, between BeachBoy LLC and Boykin
Management Company Limited Liability Company, relating to the Property.
ARTICLE 8
Purchase Price Adjustments
          Section 8.01 Interim Adjustment Amount. Buyer and Sellers acknowledge
and agree that the Interim Adjustment Amount was calculated as of March 31, 2006
and as set forth on Exhibit E of this Agreement.
          Section 8.02 Adjustment Amount.
          (a) Sellers and Buyer acknowledge and agree that the Adjustment Amount
shall be determined in accordance with this Section 8.02 and Exhibit C of this
Agreement. If the Adjustment Amount results in a net credit in favor of Seller,
the Purchase Price shall be increased by the amount of the Adjustment Amount. If
the Adjustment Amount results in a net credit in favor of Buyer, the Purchase
Price shall be reduced by the amount of the Adjustment Amount.
          (b) Prior to Closing, Sellers shall deliver to Buyer monthly financial
reports in respect of the Project. Sellers shall use good faith efforts to
include in such financial reports all material information in any Seller’s
possession to be included in the calculation of the Adjustment Amount, provided
that Sellers and Buyer acknowledge and agree that Sellers’ failure to include
any amounts in any monthly report shall not prevent the inclusion of such
amounts in the calculation of the Adjustment Amount at Closing. Absent manifest
error, the books, records and calculations of Sellers relating to the Adjustment
Amount, which shall be kept and made by Sellers in good faith, shall be binding
on all parties to this Agreement.
          Section 8.03 Closing Proration.
          (a) Prior to Closing, Sellers shall cause its accounting staff
(“Seller’s Accountants”) to make such inventories, examinations and audits of
the business operated on the Property (the “Business”), and of the books and
records of the Business, as Seller’s Accountants may deem necessary to make the
prorations contemplated by this Section 8.03 and Exhibit D hereto. Buyer or its
designated representatives may be present at such inventories, examinations and
audits of the Business. Based upon such audits and inventories, Seller’s
Accountants will prepare and deliver to Buyer and Sellers no later than the
Closing Date a closing statement (the “Closing Statement”), which shall serve as
the basis upon which the Closing Proration shall be determined at the Closing.
Buyer and Sellers shall cooperate in good faith to agree upon the Closing
Statement, provided that, absent manifest error, the records and calculations of
Seller’s Accountants (which shall be kept and made in good faith) shall be
binding upon all parties to this Agreement.
          (b) If the Closing Proration results in a net credit in favor of
Sellers, the Purchase Price shall be increased by the amount of the Closing
Proration. If the Closing Proration results in a net credit in favor of Buyer,
the Purchase Price shall be reduced by the amount of the Closing Proration.

Page 13



--------------------------------------------------------------------------------



 



ARTICLE 9
Termination
          Section 9.01 Termination of Agreement. This Agreement may be
terminated and the transactions contemplated hereby may be abandoned at any time
prior to the Effective Time as provided below:
          (a) By mutual written agreement of Buyer and Sellers;
          (b) By Buyer or Sellers if a court of competent jurisdiction or other
governmental entity shall have issued a final and nonappealable order, decree or
ruling, or shall have taken any other action, having the effect of permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated
hereby;
          (c) By Buyer or Sellers, upon termination of the Merger Agreement; and
          (d) By Sellers, if Sellers or any of their respective Affiliates shall
have received a Superior Proposal.
          Section 9.02 Termination Fee. In the event of termination of this
Agreement by Seller as provided in Section 9.01(d), Seller shall pay Buyer an
amount equal to the amount of Buyer’s reasonable out-of-pocket expenses for
which Buyer has not theretofore been reimbursed by Seller, provided that the
aggregate amount of expenses reimbursed pursuant to this Section 9.02 and
Section 9.02 of the Marathon Agreement shall not exceed $350,000.
          Section 9.03 Effect of Termination. In the event of termination of
this Agreement by Buyer or Sellers as provided in this Article 9, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of Buyer or Sellers, other than the confidentiality
provisions of Section 7.03, Section 9.02, this Section 9.03 and Article 11,
which provisions shall survive such termination. Notwithstanding the foregoing,
to the extent that such termination results from a Party’s intentional
misconduct or the willful breach by a Party of any representation, warranty or
covenant set forth in this Agreement, then such Party shall be liable for any
damages incurred or suffered by the other Parties as a result of such breach.
ARTICLE 10
Remedies; Power of Attorney
          Section 10.01 Sellers’ Specific Performance. Subject to the last
sentence of Section 9.03, in the event the Closing fails to occur because of
Sellers’ failure to perform its obligations under this Agreement, Buyer shall
have the right as its sole and exclusive remedy to specific performance by
Seller of its obligations under this Agreement.
          Section 10.02 Indemnification. From and after the Closing, Buyer
hereby agrees to indemnify, hold harmless and defend Sellers and their
respective parent companies, directors, officers, employees, agents and
representatives from and against any and all Assumed Liabilities. From and after
the Closing, Unitholder hereby agrees to indemnify, hold harmless and defend
Sellers and their respective parent companies, directors, officers, employees,
agents

Page 14



--------------------------------------------------------------------------------



 



and representatives from and against any and all Liabilities incurred by any of
the foregoing resulting from, arising out of or caused by a breach of
Unitholder’s representations and warranties set forth in Section 5.01(e). This
Section 10.02 shall survive the Closing.
          Section 10.03 Buyer’s Specific Performance; Limited Power of Attorney.
          (a) Notwithstanding anything to the contrary set forth in this
Agreement, if the transactions contemplated hereby are not consummated by reason
of Buyer’s default of its obligation to purchase the LLC Interests or the
Purchased Assets pursuant to the terms of this Agreement (a “Purchase Default”),
Sellers or their parent company shall be entitled, as the sole and exclusive
remedy, to (i) cause the assignment and transfer to, and redemption by, BHP of
BHP Units owned by Unitholder with a value (determined in accordance with
Section 2.04(b)) equal to the unpaid portion of the Purchase Price in
satisfaction of Buyer’s payment obligations set forth in Section 2.03 and
(ii) retain or direct payment of cash proceeds of the Merger (as defined in the
Merger Agreement) otherwise payable to Unitholder (“Unitholder’s Proceeds”) in
satisfaction of Buyer’s obligation to pay the Purchase Price or any portion
thereof.
          (b) In furtherance of Section 10.03(a)(i), effective upon the
occurrence of a Purchase Default, Unitholder hereby constitutes and irrevocably
appoints Sellers, by and through any of each Seller’s officers, employees,
attorneys, representatives or agents, its true and lawful Attorney-In-Fact, in
its name and place and stead and for its benefit, said appointment being coupled
with an interest, for the limited purpose of causing the assignment and transfer
of BHP Units in accordance with the terms of this Agreement, including the
execution of such assignments and other transfer instruments as Sellers may
reasonably deem necessary.
          (c) In furtherance of Section 10.03(a)(ii), upon execution of this
Agreement, Unitholder shall execute and deliver to Sellers a letter in the form
attached hereto as Exhibit F (“Payment Agent Letter”). Following a Purchase
Default, Sellers shall be entitled to deliver the Payment Agent Letter to the
Payment Agent named therein and take any and all other actions necessary to
cause the Payment Agent to deliver the Unitholder’s Proceeds as directed in the
Payment Agent Letter. Upon payment of the Purchase Price by Buyer or termination
of this Agreement in accordance with Article 9 hereof, whichever occurs first,
Sellers shall promptly return the original execution copy of the Payment Agent
Letter to Unitholder.
ARTICLE 11
Miscellaneous
          Section 11.01 Survival. None of the representations and warranties of
the Parties will survive the Closing.
          Section 11.02 Press Releases and Announcements. No Party shall issue
any press release or announcement relating to the subject matter of this
Agreement without the prior written approval of the other Parties; provided,
however, that Sellers and their Affiliates may make any public disclosure
Sellers or their Affiliates believe in good faith, based upon the advice of its
counsel, is required by law or regulation or the listing standards of the New
York Stock Exchange (in which case Sellers will advise Buyer to the extent
practicable prior to making the

Page 15



--------------------------------------------------------------------------------



 



disclosure). Any press releases made with the prior knowledge of Robert Boykin
shall be deemed to have been made with the prior written approval of Buyer and
Unitholder.
          Section 11.03 Entire Agreement. This Agreement (including the
documents referred to herein) and the Exhibits hereto constitute the entire
agreement among the Parties and supersede any prior understandings, agreements,
or representations by or among the Parties, written or oral, that may have
related in any way to the subject matter hereof.
          Section 11.04 Succession and Assignment. This Agreement shall be
binding upon and inure to the benefit of the Parties named herein and its
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests or obligations hereunder without the prior written
consent of the other Parties, except that Buyer shall have the right to assign
this Agreement to an entity owned and controlled by Robert Boykin and Jack
Boykin.
          Section 11.05 Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended or shall be construed to create any third-party
beneficiaries.
          Section 11.06 Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
          Section 11.07 Headings. The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.
          Section 11.08 Notices. All notices, requests, demands, claims, and
other communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given if (and then
two business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth below:

     
If to Sellers:
  Copy to:
 
   
c/o Boykin Lodging Company
  Baker & Hostetler LLP
Guildhall Building
  3200 National City Center
45 W. Prospect Avenue, Suite 1500
  Cleveland, Ohio 44114
Cleveland, Ohio 44115
  Attn: John M. Gherlein
Attn: Richard Conti
   

Page 16



--------------------------------------------------------------------------------



 



     
If to Buyer:
  Copy to:
 
   
c/o Robert Boykin
  Timothy Q. Hudak
Guildhall Building
  Eckert, Seamans, Cherin & Mellott, LLC
45 W. Prospect Avenue, Suite 1550
  U.S. Steel Tower
Cleveland, Ohio 4415
  600 Grant Street, 44th Floor
 
  Pittsburgh, Pennsylvania 15219

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, facsimile, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.
          Section 11.09 Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws (and not the law of conflicts) of
the State of Ohio.
          Section 11.10 Consent to Jurisdiction; Venue. Each of the Parties
irrevocably submits to the exclusive jurisdiction of the state courts of Ohio
and to the jurisdiction of the United States District Court for the Northern
District of Ohio, for the purpose of any action or proceeding arising out of or
relating to this Agreement and each of the Parties irrevocably agrees that all
claims in respect to such action or proceeding may be heard and determined
exclusively in any Ohio state or federal court sitting in the City of Cleveland.
Each of the Parties agrees that a final judgment in any action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          Each of the Parties irrevocably consents to the service of any summons
and complaint and any other process in any other action or proceeding relating
to this Agreement, on behalf of itself or its property, by the personal delivery
of copies of such process to such Party. Nothing in this Section 11.10 shall
affect the right of any Party hereto to serve legal process in any other manner
permitted by law.
          Section 11.11 Amendments and Waivers. The Parties may mutually amend
any provision of this Agreement at any time prior to the Closing with the prior
authorization of its boards of directors or other governing bodies. No amendment
of any provision of this Agreement shall be valid unless the same shall be in
writing and signed by all of the Parties. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent
occurrence.
          Section 11.12 Severability. Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. If the final

Page 17



--------------------------------------------------------------------------------



 



judgment of a court of competent jurisdiction declares that any term or
provision hereof is invalid or unenforceable, the Parties agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.
          Section 11.13 Expenses. Each of the Parties shall bear its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby. Buyer shall pay for any
transfer, mortgage, documentary stamp and sales taxes and fees (including State
and County mortgage and deed taxes) incurred in connection with the consummation
of the transactions contemplated hereby.
          Section 11.14 Construction. The language used in this Agreement shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context otherwise requires. Whenever the words “include,” “includes,” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Whenever the context requires, words used in the
singular shall be construed to mean or include the plural and vice versa, and
pronouns of any gender shall be deemed to include and designate the masculine,
feminine or neuter gender. The terms “hereof,” “herein,” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
(including all of the Exhibits hereto), and Article, Section and Exhibit
references are to the Articles, Sections and Exhibits to this Agreement unless
otherwise specified.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Page 18



--------------------------------------------------------------------------------



 



          In Witness Whereof, each of the parties hereto has caused this
Agreement to be duly executed by its respective authorized representative as of
the date first above written.

             
SELLERS:
           
 
            BHP:   BOYKIN HOTEL PROPERTIES, L.P., an Ohio limited partnership
 
                By:   Boykin Lodging Company, its general partner
 
           
 
  By:   /s/ Richard C. Conti    
 
           
 
  Its:   President    
 
           
 
            LLC SELLER:   BELLBOY, INC., a Delaware corporation
 
           
 
  By:   /s/ Richard C. Conti    
 
           
 
  Its:   Vice President    
 
           
 
            SANIBEL:   SANIBEL VIEW DEVELOPMENT, LLC, WHITE SAND:   WHITE SAND
VILLAS DEVELOPMENT, LLC, BEACHBOY:   BEACHBOY, LLC, PSR:   PINK SHELL REALTY,
LLC,          each a Delaware limited liability company
 
                By:   BellBoy, Inc., the sole member of each of the foregoing
 
           
 
  By:   /s/ Richard C. Conti    
 
           
 
  Its:   Vice President    
 
           
 
            BUYER:   NEW PINK SHELL, LLC, a Delaware limited liability company
 
           
 
  By:   /s/ Robert W. Boykin    
 
           
 
  Its:   Managing Member    
 
           

Page 19



--------------------------------------------------------------------------------



 



              UNITHOLDER:   JABO LLC, a Delaware limited liability company
 
                By: Boykin Management Company Limited Liability Company,
its Managing Member
 
                By:   The Boykin Group, Inc., its Member
 
           
 
  By:   /s/ Robert W. Boykin    
 
           
 
      Robert W. Boykin    
 
      President    

Page 20



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description of the Property
To be attached. The legal description shall include all portions of the Pink
Shell Beach Resort owned by BHP or its subsidiaries. The parties agree to attach
an accurate legal description prior to Closing.

 



--------------------------------------------------------------------------------



 



Exhibit B
Purchased Assets

1.   The commercial condominium units located on the Property owned by any Asset
Seller.   2.   All recreational facilities, equipment and land owned by any
Asset Seller associated with the Property.   3.   The riparian rights, marina
and dock facility owned by any Asset Seller, which are subject to that certain
lease with the State of Florida.   4.   All inventory owned by any Asset Seller
located at the Property, including, without limitation, the food and beverage
facilities, gift shop, convenience store, vending, front office, spa,
housekeeping and recreational facilities.   5.   All furniture, fixtures and
equipment located on the Property and owned by any Asset Seller.   6.   All unit
management agreements, lease agreements and rental agreement contracts by and
between any Asset Seller and individual condominium owners.   7.   Unit # 603 of
the White Sand Villas building, Unit # 2112 of the Sanibel View Villas Building
and Unit # 435 of the Vacation Villas building.   8.   Two cottage units owned
by Asset Sellers.   9.   All land, construction contracts, licenses, permits and
approvals for the development of the 43 unit condominium unit development, known
as the Captiva Villas, to the extent transferable, and all liabilities and
obligations thereof.   10.   Management agreements for the cottage units located
adjacent to the Property.   11.   Management agreements and cost reimbursement
agreements with the condominium homeowner associations.   12.   To the extent
transferable, all intellectual property including tradenames and copyrights used
exclusively in connection with the Property and, to the extent transferable, all
computer software and hardware currently used exclusively in connection with the
operation of the Property including, but not limited to, any Microsoft or other
licenses.   13.   To the extent owned or held by an Asset Seller other than
Captiva Villas, all revenues (or portions thereof) from the rental of
condominium units that are due and owing to individual unit owners for usage
through the time of closing.   14.   To the extent owned or held by an Asset
Seller other than Captiva Villas, all deposits related to the sale of
condominiums which sales have not yet been consummated.

 



--------------------------------------------------------------------------------



 



          The contracts and agreements referred to in items 1 through 14, above,
are collectively referred to as the “Contracts.”

 



--------------------------------------------------------------------------------



 



Exhibit C
Adjustment Amount Methodology
At Closing, the Purchased Price shall be adjusted as follows:

  (1)   Increased by all capitalized costs and expenditures incurred from
April 1, 2006 through Closing.     (2)   Decreased by the net income (or
increased by the net loss) (calculated in accordance with GAAP) of BHP and its
subsidiaries directly or indirectly related to the Property and is constituent
elements from 12:01 a.m. on April 1, 2006 through Closing, without deduction for
depreciation and amortization, prior to the effect of any net income relating to
percentage of completion at the Captiva development and prior to any income and
expenses relating to any incidents giving rise to workers compensation claims
occurring prior to the Cut-Off Date.     (3)   Reduced by the credits in favor
of Buyer referenced in Section 7.05 of this Agreement.     (4)   Increased by
net additions (or decreased by net reductions) in inventory levels (including,
but not limited to Beverage, Gift Shop, Fuel/Oil, Spa Merchandise and Other) as
reflected on the balance sheet at the Property at Closing, as compared to the
inventory at March 31, 2006, which totaled $144,722.     (5)   Increased or
decreased by: prorations set forth on Exhibit D.     (6)   Increased by imputed
interest for the period from April 1, 2006 through Closing based upon the total
of (a) $1,950,694 plus (b) the project costs of Captiva Villas from the
applicable borrowing date (calculated at a monthly interest rate equal to
Seller’s monthly interest rate under that certain Amended and Restated Senior
Secured Line of Credit by and among BHP, certain of its affiliates and Lehman
Brothers Bank, FSB and Lehman Commercial Paper, Inc., excluding any amounts
payable in respect of the non-use fee payable thereunder).     (7)   Increased
by the net book value as of the Closing Date of all accounts receivable
constituting Purchased Assets and decreased by the net book value as of the
Closing Date of all accounts payable constituting Assumed Liabilities.

 



--------------------------------------------------------------------------------



 



Exhibit D
Closing Proration
          The following matters and items pertaining to the Purchased Interests
shall be apportioned between the parties hereto or, where applicable, credited
in total to a particular party, as of 12:01 a.m. on the Closing Date (the
“Closing Cutoff Time”). Net credits in favor of Buyer shall be deducted from the
balance of the Purchase Price at the Closing, and net credits in favor of Seller
shall be added to the balance of the Purchase Price at the Closing. Unless
otherwise indicated below, Buyer shall receive a credit for any of the following
items to the extent the same are accrued but unpaid as of the Closing Cutoff
Time (whether or not due, owing or delinquent as of the Closing Cutoff Time),
and Seller shall receive a credit to the extent any of the following items shall
have been paid prior to the Closing Date to the extent the payment thereof
relates to any period of time after the Closing Cutoff Time. Each of the
following prorations shall be calculated to avoid any duplication.
               (a) All nondelinquent ad valorem taxes, special or general
assessments, real and personal property taxes, hotel occupancy tax, water and
sewer rents, rates and charges, vault charges, and any municipal permit fees
shall be prorated as of the Closing Cutoff Time between Buyer and Seller. Seller
shall be charged with such taxes and assessments accrued up to, but not
including, the date on which the Closing Cutoff Time occurs, and Buyer shall be
entitled to a credit for said taxes and assessments. If the amount of any such
item is not ascertainable on the Closing Date, the credit therefor shall be
based on the most recent available bill for such item. In addition, Seller shall
retain liability for sales, use and occupancy tax relating to time periods prior
to February 15, 2006 including amounts discovered through a sales tax audit that
occurs after the sale.
.
               (b) Telephone and telex contracts and contracts for the supply of
heat, steam, electric power, gas, lighting and any other utility service shall
be prorated as of the Closing Cutoff Time between Buyer and Seller. Seller shall
receive a credit for all deposits, if any, made by Seller as security under any
such public service contracts if the same are transferable and provided such
deposits remain on deposit for the benefit of Buyer to the extent applicable
laws permit these deposits to be transferred into the Buyer’s name. Where
possible, cutoff readings will be secured for all utilities as of the Closing
Cutoff Time. To the extent they are not available; the cost of such utilities
shall be apportioned between the parties on the basis of the latest actual or
calculated by meter readings bill for such service.
               (c) Any amounts prepaid or payable under any contracts or
insurance policies affecting the Property shall be prorated as of the Closing
Cutoff Time between Buyer and Seller. Such amounts include but are not limited
to, prepaid advertising fees, prepaid permits and licenses, prepaid dues and
subscriptions, prepaid maintenance, prepaid accounting and legal services,
prepaid franchise taxes and fees, prepaid visitor and convention bureau fees and
prepaid utilities. All amounts known to be due under such contracts or such
insurance policies with reference to periods prior to the Closing Date shall be
paid by Seller or credited to Buyer as a reduction of the Purchase Price. All
prepaid amounts with reference to periods prior to the Closing Date shall be
credited to Seller as an increase in the Purchase Price.

 



--------------------------------------------------------------------------------



 



               (d) Buyer shall receive a credit for advance payments, if any,
under bookings to the extent the bookings relate to a period after the Closing
Cutoff Time and have been incurred in accordance with the terms hereof.
               (e) All cash on hand in house banks (including the general
manager’s petty cash fund) on the morning of the Closing Date shall be credited
to Seller.
               (f) Buyer shall be entitled to a credit for all security and
other deposits held by Seller as of the Closing Cutoff Time with respect to the
Property, provided that these items can be legally transferred to the Buyer.
               (g) Buyer shall be entitled to a credit for 100% of the value of
all outstanding gift certificates.
Subsequent Prorations. Upon receipt of the 2006 tax bill for taxes listed below,
the parties agree to adjust the payments contemplated hereby in the same manner
as if such bills had been available at the Closing (i.e., Buyer shall be
responsible for all payment obligations relating to the period from January 1,
2006 to February 14, 2006):
1. nondelinquent ad valorem taxes;
2. special or general assessments; and
3. real and personal property taxes.

 



--------------------------------------------------------------------------------



 



Exhibit E
Interim Adjustment Amount

 



--------------------------------------------------------------------------------



 



Pink Shell Resort and Related Entities

                                                                         
Accounting                     Pro-rated     Construction                      
    Date     Payee   Description   Full Amount     Amount     Costs     Postage
    Marketing     Travel     Capital   Captiva                                  
                             
 
          Various brokers   Commission advances     45,000.00       45,000.00  
    45,000.00                                  
 
    12/20/2005     Lee County   Permit Fees     21,660.60       21,660.60      
21,660.60                                  
 
    12/29/2005     Fedell Group   Builders Risk Insurance Deposit     82,557.62
      82,557.62       82,557.62                                  
 
    1/11/2006     DHL   CTV Construction     10.08       10.08              
10.08                          
 
    1/13/2006     PMC   December Consultant Fees     16,427.98       3,709.54  
    3,709.54                                  
 
    1/20/2006     Westfield Bank FSB   Builders Risk Insurance Payment    
28,308.42       28,308.42       28,308.42                                  
 
    1/24/2006         Dec Postcard Storage     26.50       5.98                
      5.98                  
 
    1/24/2006     DHL   CTV Construction     15.90       15.90              
15.90                          
 
    1/27/2006     Mike McGuire   1/17 trip to Captiva     419.85       419.85  
                            419.85          
 
    1/31/2006     DHL   CTV Construction     6.81       6.81               6.81
                         
 
    2/1/2006     Westfield Bank FSB   Builders Risk Insurance Payment    
28,308.42       28,308.42       28,308.42                                  
 
    2/8/2006     Roetzel & Andress   Legal Fees (1/20/2006)     120.00      
120.00       120.00                                  
 
    2/8/2006     Kraft Construction   GC Appl#1     620,546.00       620,546.00
      620,546.00                                  
 
    2/13/2006     eBlueprint Lakeside   blueprints (Jan)     1,796.04      
1,796.04       1,796.04                                  
 
    2/13/2006     ASC Geosciences   Foundation Pile Load Testing     4,630.00  
    4,630.00       4,630.00                                  
 
    2/13/2006     Naylor Group   January Fees     2,025.00       2,025.00      
2,025.00                                  
 
    2/13/2006         Jan Postcard Storage     25.00       25.00                
      25.00                  
 
                                                                        Pink
Shell                                                                
 
    1/20/2006     Turrell & Associates   Dec Fees — Marina Development    
166.25       37.54                                       37.54  
 
    2/13/2006     Hans Wilson Assoc   Task IC — Docks (1/31/2006)     63.75    
  63.75                                       63.75  
 
    2/13/2006     Spectrum Design   Layout Space; furn selection (2/1/06)    
836.00       836.00                                       836.00  
 
                                                                        Sanibel
View Villas                                                                
 
    1/31/2006     Pink Shell Resort   Sanibel View Carpet     945.00      
945.00                                       945.00  
 
                                                           
 
                    853,895.22       841,027.56       838,661.64       32.79    
  30.98       419.85       1,882.29  

     The above schedule includes Captiva Development construction costs and
related marketing and administrative expenditures, as well as Pink Shell/White
Sand capital costs.

 



--------------------------------------------------------------------------------



 



Pink Shell Resort and Related Entities

                                          Accounting                    
Construction         Date     Payee   Description   Amount     Costs     Capital
  Captiva Villas                                
 
    3/1/2006     Westfield Bank FSB   Builders Risk Insurance Payment    
28,308.42       28,308.42          
 
    3/2/2006     Kraft Construction   GC Appl#2     488,297.48       488,297.48
         
 
    3/9/2006     HKS Architects   2/14/06 Professional Services     4,025.61    
  4,025.61          
 
    3/9/2006     Humiston & Moore Engineers, Inc   January Professional Services
    301.70       301.70          
 
    3/9/2006     PMC   January Professional Services     10,232.45      
10,232.45          
 
    3/9/2006     Roetzel & Andress   Legal Fees (2/23/2006)     187.00      
187.00          
 
    3/9/2006     TLC   Threshold Inspection     4,237.50       4,237.50        
 
 
    3/13/2006     Naylor Group   February Fees     1,750.00       1,750.00      
   
 
    3/21/2006     Ink Engineering   Captiva Valet Parking     626.76      
626.76          
 
    3/21/2006     TLC   Threshold Inspection     3,851.18       3,851.18        
 
 
    3/21/2006     eBlueprint Lakeside   blueprints     82.33       82.33        
 
 
    3/22/2006     PMC   February Professional Fees     17,566.47       17,566.47
         
 
    3/29/2006     Kraft Construction   GC Appl #3     553,163.01      
553,163.01          
 
    3/30/2006     Humiston & Moore Engineers, Inc   Overpayment Credit    
(597.66 )     (597.66 )        
 
    3/31/2006     Various Brokers   Accrue commissions due     203,025.00      
203,025.00          
 
    3/31/2006     Roetzel & Andress   1st qtr accrual     1,690.55      
1,690.55          
 
    3/31/2006     Humiston & Moore Engineers, Inc   1st qtr accrual     2,625.00
      2,625.00          
 
    3/31/2006     Naylor Group   1st qtr accrual     46.25       46.25          
 
    3/31/2006     Kraft Construction   1st qtr accrual     185,000.00      
185,000.00          
 
    3/31/2006     HKS Accruals   1st qtr accrual     7,125.87       7,125.87    
     
 
    3/31/2006     PMC   1st qtr accrual     11,000.00       11,000.00          
 
                                        Pink Shell Resort                      
         
 
    3/1/2006     Micros Systems         1,075.75               1,075.75  
 
    3/1/2006     Top Stitch Upholstery   Jo Jo’s     5,552.00              
5,552.00  
 
    3/13/2006     Hans Wilson Assoc   Task J - Shoreline History     48.75      
        48.75  
 
    3/28/2006     Top Stitch Upholstery   Jo Jo’s     4,200.00              
4,200.00  
 
    3/31/2006     Micros Systems   1st qtr accrual     2,573.48              
2,573.48  
 
                                        White Sand Villas                      
         
 
    2/23/2006     Ink Engineering   Survey & Mapping for Fence (2/16/2006)    
2,075.00               2,075.00  
 
    3/31/2006     White Dove Mattress Co   1st qtr accrual     857.98          
    857.98  
 
    3/31/2006     Spectrum Design   1st qtr accrual     2,479.00              
2,479.00  
 
    3/31/2006     Spectrum Design   1st qtr accrual     534.60              
534.60  
 
    3/31/2006     Blue Leaf Hospitality   1st qtr accrual     495.00            
  495.00  
 
    3/31/2006     New West Mattress Co   1st qtr accrual     88.94              
88.94  
 
                                 
 
                                       
 
                    1,542,525.42       1,522,544.92       19,980.50  

 



--------------------------------------------------------------------------------



 



Boykin Hotel Properties
Interest on Captiva Construction
2006

                                                                               
                                                                      INTEREST  
NON-USE FEES                                                                    
        0.375%             Principal   Period Outstanding   Number   Base Rate/
                          Total   Increases   Total   Net   Cumulative
            Spend   Amount   From   To   of Days   LIBOR   Spread   Rate  
Interest   by Month   in non-use fees   by Month   interest cost   Cost
 
    838,661.64     2/15/2006   2/28/2006     14       4.6250 %     3.750 %    
8.3750 %     2,731.47       2,731.47       122.30       122.30       2,609.17  
    2,609.17  
 
                                                                               
               
28,308.42
    866,970.06     3/1/2006   3/1/2006     1       4.6250 %     3.750 %    
8.3750 %     201.70               9.03                          
488,297.48
    1,355,267.54     3/2/2006   3/8/2006     7       4.6250 %     3.750 %    
8.3750 %     2,207.01               98.82                          
18,984.26
    1,374,251.80     3/9/2006   3/12/2006     4       4.6250 %     3.750 %    
8.3750 %     1,278.81               57.26                          
1,750.00
    1,376,001.80     3/13/2006   3/20/2006     8       4.6250 %     3.750 %    
8.3750 %     2,560.88               114.67                          
4,560.27
    1,380,562.07     3/21/2006   3/21/2006     1       4.6250 %     3.750 %    
8.3750 %     321.16               14.38                          
17,566.47
    1,398,128.54     3/22/2006   3/28/2006     7       4.6250 %     3.750 %    
8.3750 %     2,276.80               101.95                          
553,163.01
    1,951,291.55     3/29/2006   3/29/2006     1       4.6250 %     3.750 %    
8.3750 %     453.94               20.33                          
(597.66
)   1,950,693.89     3/30/2006   3/31/2006     2       4.6250 %     3.750 %    
8.3750 %     907.60       10,207.90       40.64       457.07       9,750.83    
  12,359.99  

 



--------------------------------------------------------------------------------



 



   Pink Shell
Profit & Loss
 Year to Date

                                                                               
                                                                      2/15/2006
    3/31/2006     Purchase price adjustment                       White Sand    
                                        White Sand                              
              White Sand                         BHP - Pink Shell     Pink Shell
    Villas     Sanibel View     Captiva Villas             BHP - Pink Shell    
Pink Shell     Villas     Sanibel View     Captiva Villas             BHP - Pink
Shell     Pink Shell     Villas     Sanibel View     Captiva Villas            
YTD     Resort YTD     Development     Development     Development     Total    
YTD     Resort YTD     Development     Development     Development     Total    
YTD     Resort YTD     Development     Development     Development     Total  
Rooms Revenue
  $ —     $ 1,061,713     $ —     $ —     $ —     $ 1,061,713     $ —     $
3,203,948     $ —     $ —     $ —     $ 3,203,948     $ —     $ 2,142,235     $
—     $ —     $ —     $ 2,142,235  
F&B Revenue
    —       182,804       —       —       —       182,804       —       496,758
      —       —       —       496,758       —       313,954       —       —    
  —       313,954  
Revenue from sale of condos
                                                                               
    1,005,903               —       —       —       —       1,005,903      
1,005,903  
Other Revenue
    —       193,131       (1,503 )     (1,038 )     —       190,590       —    
  483,510       (2,771 )     (2,192 )     —       478,547       —       290,379
      (1,268 )     (1,154 )     —       287,957                                
             
TOTAL REVENUE
    —       1,437,648       (1,503 )     (1,038 )     —       1,435,107       —
      4,184,216       (2,771 )     (2,192 )     1,005,903       4,179,253      
—       2,746,568       (1,268 )     (1,154 )     1,005,903       3,750,049  
 
                                                                               
                                                               
Room Expense
    —       311,240       —       —       —       311,240       —       640,969
      —       —       —       640,969       —       329,729       —       —    
  —       329,729  
F&B Expense
    —       141,451       —       —       —       141,451       —       352,897
      —       —       —       352,897       —       211,446       —       —    
  —       211,446  
Cost of Condo Units Sold
                                                                               
    907,583               —       —       —       —       907,583       907,583
 
All Other Expenses
    —       167,834       (1,481 )     (1,985 )     —       164,368       —    
  370,372       (5,477 )     (5,591 )     —       359,304       —       202,538
      (3,995 )     (3,606 )     —       194,936                                
             
TOTAL DEPT EXPENSE
    —       620,525       (1,481 )     (1,985 )     —       617,059       —    
  1,364,238       (5,477 )     (5,591 )     907,583       1,353,170       —    
  743,713       (3,995 )     (3,606 )     907,583       1,643,694  
 
                                                                               
                                                               
Rooms Profit
    —       750,473       —       —       —       750,473       —      
2,562,979       —       —       —       2,562,979       —       1,812,506      
—       —       —       1,812,506  
F&B Profit
    —       41,353       —       —       —       41,353       —       143,861  
    —       —       —       143,861       —       102,508       —       —      
—       102,508  
Condo Profit
                                                                               
    98,320               —       —       —       —       98,320       98,320  
All Other Profit
    —       25,297       (22 )     947       —       26,222       —      
113,138       2,705       3,399       —       119,242       —       87,841      
2,727       2,452       —       93,020                                          
   
TOTAL DEPT PROFIT
    —       817,123       (22 )     947       —       818,048       —      
2,819,978       2,705       3,399       98,320       2,826,082       —      
2,002,855       2,727       2,452       98,320       2,106,354  
 
                                                                               
                                                               
Administrative and general
    —       119,975       —       —       —       119,975       —       275,534
      —       —       —       275,534       —       155,559       —       —    
  —       155,559  
Marketing
    —       127,481       —       —       98       127,579       —       198,997
      3,961       —       4,974       207,932       —       71,516       3,961  
    —       4,877       80,353  
Utilities
    —       47,381       100       —       —       47,481       —       91,733  
    245       —       —       91,978       —       44,352       145       —    
  —       44,497  
Repairs & Maintenance
    —       81,397       —       —       —       81,397       —       211,619  
    2,075       —       —       213,694       —       130,222       2,075      
—       —       132,297  
Franchise Fees
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —       —       —  
Management Fees
    —       28,353       —       —       —       28,353       —       84,507    
  —       —       —       84,507       —       56,154       —       —       —  
    56,154                                              
TOTAL UNDISTRIBUTED
    —       404,587       100       —       98       404,784       —      
862,390       6,280       —       4,974       873,644       —       457,803    
  6,181       —       4,877       468,860  
 
                                                                               
                                                               
HOUSE PROFIT
    —       412,536       (122 )     947       (98 )     413,264       —      
1,957,588       (3,575 )     3,399       93,346       1,952,438       —      
1,545,052       (3,453 )     2,452       93,444       1,637,495  
 
                                                                               
                                                               
Property Insurance
    27,206       14,780       17,050       —       —       59,036       63,569  
    28,872       45,656       —       —       138,097       36,363       14,092
      28,606       —       —       79,061  
Property Taxes
    10,348       —       6,934       1,112       5,652       24,045       20,695
      —       13,868       2,224       11,303       48,090       10,347       —
      6,934       1,112       5,651       24,045  
Rent
    (76,786 )     76,786       —       —       —       —       (672,027 )    
672,027       —       —       —       —       (595,241 )     595,241       —    
  —       —       —  
Leases
    780       —       —       —       —       780       1,561       —       —  
    —       —       1,561       780       —       —       —       —       780  
Other Fixed Expenses
    833       462,651       54       60       11,125       474,723       833    
  1,297,125       127       89       11,740       1,309,914       —      
834,474       72       30       615       835,191                              
               
OPERATING INCOME (LOSS)
    37,619       (141,681 )     (24,159 )     (225 )     (16,874 )     (145,320
)     585,369       (40,436 )     (63,225 )     1,085       70,303       454,776
      547,750       101,245       (39,066 )     1,310       87,177       698,416
 
 
                                                                               
                                                               
Interest expense (income)
    —       —       (27 )     (17 )     —       (44 )     (40,741 )     40,741  
    (38 )     (21 )     —       (60 )     (40,741 )     40,741       (11 )    
(4 )     —       (15 )
Amortization of deferred financing costs
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —       —       —  
Depreciation expense
    79,486       —       23,800       1,115       —       104,401       159,421
      —       47,938       2,231       —       209,591       79,935       —    
  24,139       1,115       —       105,189                                      
       
NET INCOME (LOSS)
    (41,867 )     (141,681 )     (47,932 )     (1,323 )     (16,874 )    
(249,677 )     466,689       (81,177 )     (111,126 )     (1,124 )     70,303  
    245,245       508,556       60,504       (63,194 )     199       87,177    
  593,242  
 
                                                                               
                                                               
 
                                                                               
                                                               
Adjustments to Net Income (Loss)
                                                                               
                                                               
Depreciation expense
    79,486       —       23,800       1,115       —       104,401       159,421
      —       47,938       2,231       —       209,591       79,935       —    
  24,139       1,115       —       105,189  
Amortization of deferred financing costs
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —       —       —  
Percentage of Completion Income
    —       —       —       —       —       —       —       —       —       —  
    (1,005,903 )     (1,005,903 )     —       —       —       —       (1,005,903
)     (1,005,903 )
Percentage of Completion Expense
    —       —       —       —       —       —       —       —       —       —  
    907,583       907,583       —       —       —       —       907,583      
907,583  
Pre-2/15 Claims W/C Reserve Adjustment
    —       —       —       —       —       —               50,407              
                50,407       —       50,407       —       —       —       50,407
 
Other adjustments
    166       —       —       —       2,218       2,384       166       10,184  
    —       —       2,218       12,568       —       10,184       —       —    
  —       10,184                                              
 
                                                                               
                                                               
ADJUSTED INCOME
    37,785       (141,681 )     (24,132 )     (208 )     (14,656 )     (142,892
)     626,277       (20,586 )     (63,187 )     1,107       (25,799 )    
419,491       588,491       121,095       (39,055 )     1,314       (11,143 )  
  660,703  

 



--------------------------------------------------------------------------------



 



          Purchase Price   Pink Shell  
Pink Shell profit adjustment
    (660,702.69 )
Pre-Feb 15 th capital — Pink Shell
    841,027.56  
Post Feb 15 th capital — Pink Shell
    1,542,525.42  
Interest through 3/31/2006 — PSR
    12,359.99  
Pink Shell inventory adjustment
    (48,886.01 )
 
     
Total Purchase Price Adj.
  $ 1,686,324.27  
 
     

 



--------------------------------------------------------------------------------



 



Exhibit F
Payment Agent Letter
[Payment Agent Name]
[Payment Agent Address]
May ___, 2006
     Re: Payment of Merger Consideration
Ladies and Gentlemen:
     Reference is made to that certain Agreement and Plan of Merger, dated May
___, 2006, among [Parent], [REIT Merger Sub], [OP Merger Sub], [Company] and
[Operating Partnership] (the “Merger Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Merger
Agreement.
     Pursuant to the Merger Agreement, the undersigned, JABO LLC, a Delaware
limited liability company (“Unitholder”) is entitled to receive certain Common
Share Merger Consideration of no less than $___1 (the “Merger Consideration”).
[Unitholder] hereby authorizes and directs [ Payment Agent] to pay the Merger
Consideration, or such portion thereof as is set forth on Schedule 1 attached
hereto, to Boykin Lodging Company, an Ohio corporation (the “Company”), or the
Company’s designee identified on Schedule 1, pursuant to the wire transfer
instructions set forth on Schedule 1.

 
Sincerely,
 
[Unitholder]

 

1   The Company shall be entitled to insert the appropriate amount of Merger
Consideration and complete Schedule 1 prior to delivery to the Payment Agent.

 



--------------------------------------------------------------------------------



 



Schedule 1
Wire Transfer Instructions
Payee:
                                                                                                    
Payee
EIN:                                                                                                    
Payment
Amount:$                                                                                
Wire Transfer Instructions:

 